Moyer, C.J.,
dissenting.
{¶ 20} I dissent from the majority’s conclusion that the word “offense” in R.C. 2967.021(B) refers to a new parole violation rather than the original crime for which the parolee was convicted. R.C. 2967.021(B) provides that “Chapter 2967. of the Revised Code, as it exists on and after July 1, 1996 [including changes that make a parole violation an escape offense], applies to a person upon whom a court imposed a stated prison term for an offense committed on or after July 1, 1996.” (Emphasis added.) Because the General Assembly referred to an “offense” for which a prison term has already been imposed, I believe that R.C. 2967.021(B) refers to the original crime and not to a new parole violation for which the defendant has not yet been sentenced.
{¶ 21} Under the majority’s interpretation — that the word “offense” means a new parole violation — R.C. 2967.021(B) presupposes that the person who is alleged to have escaped is guilty; that is, it refers to the defendant as if he or she has already been adjudicated and sentenced for that offense. The purpose of the statute in a parole violation case, however, is to determine whether a parole violation constitutes the offense of escape. As the Eighth District Court of Appeals reasoned, “Chapter 2967.021 states that the post 1996 amendments to Chapter 2967 (which * * * transformed a parole violation into the offense of escape) apply to defendant only if there is an offense after 1996. Defendant’s *291parole violation, however, does not qualify as the offense of escape unless the changes to Chapter 2967 apply to him. Such circularity is too tenuous to be the basis for interpreting ‘offense’ to mean the parole violation rather than the original crime for which he was previously sentenced.”
{¶ 22} Similarly, R.C. 2967.021(B) refers to an offense for which a trial court has already “imposed a stated prison term.” Contrary to the reasoning of the majority, however, the trial court may impose a prison term only after a defendant has been found guilty of an offense. That is, if the word “offense” in R.C. 2967.021(B) refers to a new parole violation (as the majority contends), then the trial court could not yet have imposed a prison term.
{¶ 23} The foregoing point is illustrated by the contradicting language in the majority opinion. The majority concedes that R.C. 2967.021 “provides that one’s treatment as a parolee is determined by the date of his or her underlying crime.” (Emphasis added.) Nevertheless, the majority contradicts this well-reasoned statement in the next paragraph by declaring, “The court of appeals looked to the underlying offense when it should have viewed Thompson’s failure to report to his parole officer as a new criminal offense * * Assuming that the majority adheres to the plain language of the statute, these two sentences are irreconcilable.
{¶ 24} Perhaps most problematic, however, is that the majority’s interpretation of the word “offense” to mean a new parole violation renders R.C. 2967.021 meaningless in parole-violation cases and ambiguous in nonviolation cases. The purpose of R.C. 2967.021 is to set forth which version of R.C. Chapter 2967 (the pre- or post-July 1, 1996 version) governs the administration of parole, pardon, or probation in a particular case. But if, as the majority contends, the word “offense” means a new parole violation, then every parolee who violates his or her parole after the effective date of the statute would commit an “offense” and consequently be subject to the post-July 1, 1996 version of the statute. Under the majority’s interpretation, therefore, division (A) of R.C. 2967.021 — the provision that governs when the pre-July 1,1996 version of the statute applies — would, in fact, never apply in a parole-violation case.
{¶ 25} Less certain is the future impact of the majority’s interpretation of the word “offense” in R.C. 2967.021 on potential cases in which there is no subsequent violation. If, for example, a case that does not involve a violation of parole or probation turns on which version of the statute applies — the pre- or post-July 1, 1996 version — then a court will again be called upon to determine the meaning of the word “offense” in R.C. 2967.021. In such a case, however, there is no “offense” as the majority interprets that term; hence, a reviewing court would necessarily be required to attribute a different meaning to the word “offense” in R.C. 2967.021 than the majority does today. The better approach, I believe, is to *292interpret the statutory language in a manner that would be consistent across all applications — to interpret the word “offense” as the original offense for which the defendant was convicted. And if there is no such circumstance — where a case does not involve a parole or probation violation but nonetheless depends on which version of the statute applies — then, under the majority’s interpretation, R.C. 2967.021 is meaningless in all cases.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Jon W. Oebker, Assistant Prosecuting Attorney, for appellant.
Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin, Assistant Public Defender, for appellee.
{¶ 26} Finally, the majority concludes that Thompson is “subject to the law regarding escape as it existed when he failed to report” and that “this is the same conclusion we reached in [State v.] Conyers [ (1999), 87 Ohio St.3d 246, 719 N.E.2d 535].” Contrary to the majority’s assertion, however, our decision in Conyers did not determine that the date of the parole violation controls which version of R.C. Chapter 2967 applies because we were not called upon to address R.C. 2967.021. Precisely because we did not interpret the language in R.C. 2967.021, the majority’s interpretation in the instant case is neither consistent nor inconsistent with Conyers; rather, our opinion in Conyers is simply irrelevant to the inquiry before us today.
{¶ 27} For the foregoing reasons, I dissent.